Citation Nr: 0207086	
Decision Date: 06/02/02    Archive Date: 07/05/02

DOCKET NO.  96-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine, including as due to an 
undiagnosed illness.

2.  Entitlement to service connection for bursitis of the 
shoulders as due to an undiagnosed illness.

3.  Entitlement to service connection for right elbow 
tendonitis as due to an undiagnosed illness.

4.  Entitlement to service connection for right knee patellar 
tendonitis as due to an undiagnosed illness.

5.  Entitlement to service connection for sinus bradycardia 
as due to an undiagnosed illness.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1987 to October 1991, including a tour of duty in 
Southwest Asia during the Persian Gulf War.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 1995 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for multiple 
conditions due to an undiagnosed illness.  Jurisdiction of 
the case was transferred to the Waco, Texas, RO during the 
appeal period.  The veteran requested, and was scheduled for, 
a hearing before a Member of the Board at the RO.  He failed 
to report for his May 1997 Travel Board hearing.


FINDINGS OF FACT

1.  The evidence establishes that the veteran's current low 
back disability is due to a post-service injury.

2.  There is no evidence of current disabilities of the 
veteran's right knee, right elbow, or shoulders, or of any 
cardiac condition.


CONCLUSIONS OF LAW

1.  Service connection for degenerative changes of the lumbar 
spine is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1117, 1118, 1131, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2001).

2.  Service connection for bursitis of the shoulders is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

3.  Service connection for right elbow tendonitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

4.  Service connection for right knee patellar tendonitis is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

5.  Service connection for sinus bradycardia is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, private medical records, VA 
treatment records, and a Persian Gulf Registry examination.  
No outstanding evidence has been identified.  A VA medical 
examination was scheduled for March 1997, but the veteran 
failed to report.  The veteran has been notified of the 
applicable laws and regulations.  Discussions in the rating 
decisions, statement of the case, and supplemental statements 
of the case have informed him what he needs to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.  In March 1997 correspondence, the RO requested 
additional medical and nonmedical evidence, and suggested 
possible sources of helpful evidence, but the veteran did not 
respond.  Where, as here, there has been substantial 
compliance with the VCAA and the implementing regulations, a 
remand for further review in light of the VCAA and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran is not prejudiced by the Board addressing the claim 
based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

The veteran was scheduled for an examination in March 1997, 
but failed to report and offered no explanation for his 
absence.  Under 38 C.F.R. § 3.655, when a veteran fails to 
report for an examination in connection with an original 
claim, a decision must be made on the record.

Factual Background

Service medical records reveal treatment for a low back 
injury in July 1988.  The veteran injured his back lifting 
weights.  An x-ray of the spine was normal, and a muscle 
strain was diagnosed.  An August 1991 separation examination 
noted a normal spine.  No defects were noted on separation.

Private treatment records from September 1993 to December 
1993 reveal that the veteran injured his back lifting weights 
in September 1993.  He had pain in the gluteus region. X-rays 
showed an osteophyte at L5, indicating some degeneration of 
the L4-L5 disc.  The L5-S1 disc was very, very slightly 
narrower than the one above it.  Neurologically, there were 
no problems.  The veteran also complained of a right elbow 
problem.  X-rays were normal, but he did have "typical 
symptoms of a tennis elbow."  Relafen was prescribed for 
both problems.  In November 1993, the back was not better; no 
mention was made of the elbow.  An MRI showed moderate disc 
degeneration at the L5-S1 level with small central disc 
protrusion and no displacement of the nerve roots.  There was 
also mild degeneration at L4-L5 and mildly decreased signal 
intensity at L1 and L2.  Also in November 1993, a second 
opinion was obtained to rule out ankylosing spondylitis.  The 
veteran reported a three month history of back pain, which a 
week prior had worsened.  He had terrible back spasms and 
required emergency room treatment.  The back was sore just 
above the tailbone, not in the area of degeneration.  There 
was no radiating pain to his legs.  On examination, there was 
no finding of nerve root tension or irritation.  Reflexes and 
motor power were normal, and he could almost touch his toes.

On Persian Gulf Registry examination in June 1994, there was 
mild stiffness in both shoulders, the right elbow, right 
knee, and lumbar spine.  There was mild paravertebral muscle 
spasm of the lumbar spine.  He complained of hair loss, 
fatigue, joint problems, knee problems, elbow swelling, and 
sleep problems.  He was exposed to smoke and oil fires while 
in Southwest Asia.  A September 1994 letter informed the 
veteran that degenerative changes of the lumbar spine with 
degenerative disc disease at L5-S1, bursitis of both 
shoulders, right elbow tendonitis, right knee tendonitis, and 
sinus bradycardia (within normal limits for a young adult) 
were noted during the examination.

VA treatment records following up on the Persian Gulf 
Registry examination reveal continued complaints of joint 
pain through January 1995.  In July 1994, the veteran 
complained of joint swelling and pain; in August 1994, his 
left knee and left heel bothered him.  X-rays of the knee and 
heel were normal.  A consultation in September 1994 reported 
that the veteran gave a two year history of polyarthralgias 
of the left shoulder, both knees, feet, and low back.  The 
low back pain was due to a lifting injury a couple of years 
prior, and was not very troublesome.  The joints were not 
inflamed, nor was there effusion or limitation of motion.  A 
rheumatology consultation was performed in December 1994.  He 
denied low back pain, but complained of bilateral knee pain, 
stiffness, and swelling.  The right knee had mild to moderate 
effusion.  Probable Reiter's syndrome was diagnosed.  A 
Computed Tomography (CT) scan in January 1995 showed normal 
sacroiliac joints and minimal degenerative changes at L5-S1.

Analysis

Degenerative changes of the lumbar spine

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, compensation 
to be paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
The chronic disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  Id.

The veteran has been diagnosed with degenerative changes of 
the lumbar spine at L5-S1.  Because his disability is 
attributed to a known clinical diagnosis, the provisions of 
38 U.S.C.A. §§ 1117 and 1118, and 38 C.F.R. § 3.317 are not 
applicable.  Further, the Board notes that an examiner 
treating the veteran in follow-up for his Persian Gulf 
Registry examination excluded the low back condition from 
consideration, as it was due to an identified injury.

The veteran did have a back injury in service, in July 1988.  
However, service medical records do not show any continuing 
treatment, and no back defect was noted on separation.  The 
in-service injury and back pain was an acute condition.  The 
veteran did not seek any treatment for back pain following 
service until September 1993, almost two years following his 
discharge, and he attributed the pain to a new injury 
sustained lifting weights.  Moreover, x-rays of the spine in 
service were normal; it was not until the September 1993 
treatment that any degenerative changes or abnormalities were 
noted.  Because the preponderance of he evidence establishes 
that the veteran's degenerative changes of the low back are 
due to a post-service injury, the claim of service connection 
must be denied.

The Board notes that presumptive service connection under 
38 C.F.R. § 3.307 is not applicable in the case.  Although 
arthritis (identified as degenerative changes) is among the 
enumerated diseases in 38 C.F.R. § 3.309, the veteran's 
current low back condition was manifested more than one year 
after his October 1991 separation from service.  

Shoulder, right knee, and right elbow disabilities, and sinus 
bradycardia

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West 12 Vet. App. 247, 253 (1999).

The veteran here has failed to meet the threshold requirement 
of showing a current disability.  The most current medical 
records in the claims file date from January 1995, and 
reflect reports of varying physical symptoms related to the 
joints and a probable diagnosis of Reiter's Syndrome.  The 
veteran was scheduled for a VA examination in March 1997 to 
confirm the presence of the claimed disabilities and to 
confirm any diagnoses, but failed to report.  As was noted 
above, 38 C.F.R. § 3.655 requires a decision on the record in 
such instances.

The duty to assist is not always a one-way street, and a 
appellant has the responsibility of providing information 
that is essential to his claims.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran missed a scheduled 
examination, did not report for his scheduled Travel Board 
Hearing, and did not respond to a detailed request by the RO 
for further evidence related to his claim.  No additional 
assistance is required, and is indeed barred by 38 C.F.R. 
§ 3.655(b).

The evidence of record reflects only varying complaints of 
joint pain and a probable diagnosis.  While the RO has 
attempted to definitely determine whether or not the veteran 
has the disabilities for which service connection is claimed, 
he has not cooperated; he has not made himself available for 
an examination to definitely establish whether or not he has 
the claimed disabilities.  The current evidence is 
insufficient to show that they exist.  Accordingly, service 
connection may not be established under any theory of 
entitlement.


ORDER

Service connection for degenerative changes of the lumbar 
spine is denied.

Service connection for bursitis of the shoulders, right knee 
patellar tendonitis, right elbow tendonitis, and sinus 
bradycardia, claimed as due to an undiagnosed illness, is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

